Citation Nr: 1502100	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-35 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and P.Y.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's virtual claims file.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities, entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Peripheral neuropathy of the upper extremities was not manifest during active duty service and has not been shown to be related to such service or due to or aggravated by a service-connected disability, including diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in September 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims on a direct and secondary basis.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded VA examinations in November 2008 and May 2012.  The November 2008 examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiners provided rationale for the opinion offered.  The May 2012 examiner was requested to provide an opinion about the impact of the Veteran's diabetes mellitus on his daily and occupational functioning.  In providing the opinion, the examiner noted the severity of the Veteran's diabetes mellitus, which included an evaluation of any complications of the diabetes mellitus.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

II.  Service Connection

The Veteran does not contend and the evidence does not suggest that his peripheral neuropathy of the upper extremities arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for peripheral neuropathy of the upper extremities is warranted as secondary to his current service-connected diabetes mellitus.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  Here, the record indicates that the Veteran does not have a diagnosis of peripheral neuropathy of the upper extremities.  Assuming arguendo, that the Veteran does have such a diagnosis, the Board still finds that service connection must be denied, as the Veteran's associated symptoms have not been found to be attributed to service or a service-connected disability.  

VA treatment records indicate that the Veteran has complained of numbness in his hands.  At a September 2008 neurological consultation, the clinician noted that the Veteran upper extremities cranial nerves were unremarkable.  Sensory examination of the upper extremities was unremarkable and there was no evidence of paralysis.  

The Veteran was afforded a VA examination in November 2008 where the examiner opined that the Veteran's tingling and numbness in his hands is less likely as not peripheral neuropathy caused by his diabetes mellitus because the Veteran reported that the numbness is relieved by flexion and extension of his hands. 

A June 2009 physical therapy note indicates that the Veteran complained of shoulder pain and that his hands fall asleep when he sleeps on his back.  At an October 2009 VA treatment visit, the Veteran reported pain in upper extremities, starting from shoulders and extending to his hands.  He also reported numbness in his hands.  

At a December 2009 neurology consultation, the Veteran reported numbness and tingling in the upper extremities and pain that radiates down from the shoulder to the hands, especially on the fingers and left side.  The clinician noted a recent MRI report which revealed that at C5-6 level, there was a disk bulge and moderate severe bilateral foramina stenosis, more on the left than the right.  The clinician also noted a minor disk bulge and bilateral foramina stenosis, more on the left than the right, at the C6-7 level and C7 T8 area.  On examination, the Veteran's upper extremity strength was noted to be good.  The clinician noted that the Veteran has degenerative joint disease of the cervical spine with possible radiculopathy.  He also noted that the Veteran might have elements of neuropathy, but recommended an EMG and nerve conduction studies to confirm or deny.

In January 2010, the Veteran underwent an EMG/nerve conduction study.  The report indicated left mild median sensory neuropathy at the wrist (as seen with carpal tunnel syndrome); no bilateral ulnar sensorimotor or radial sensory, neuropathy; no right median right median sensorimotor neuropathy; no generalized peripheral polyneuropathy affecting the upper limbs bilaterally; and no left or right cervical radiculopathy by needle EMG.  The clinical impression was a diagnosis of cervical radiculitis without radiculopathy, given the neck pain radiating into the upper limb.  

As noted above, the Veteran was afforded another VA examination in May 2012 in order to obtain an opinion as to the impact of the Veteran's diabetes mellitus on his daily and occupational functioning.  The examiner noted that the Veteran does not have peripheral neuropathy as a result of his diabetes mellitus. 

Here the Board finds the November 2008 VA examination and the January 2010 EMG report to be the most probative evidence of record.  The November 2008 examiner considered the Veteran's medical history and opined that the Veteran's symptoms could not be attributed to peripheral neuropathy and explained the basis for his conclusion.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further medical evidence, provided through the January 2010 EMG, confirmed the November 2008 examiner's opinion - the Veteran doesn't suffer from peripheral neuropathy of the upper extremities.  Moreover, the January 2010 EMG indicated that the Veteran's symptoms may be attributed to complications from his cervical spine disability, and/or carpal tunnel syndrome - which are not service-connected.  

The Board has considered the Veteran's statements regarding the etiology of his symptoms in his upper extremities.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding a diagnosis or the etiology of peripheral neuropathy.  As indicated by the medical evidence, an EMG or nerve conduction study is used to confirm or deny such a diagnosis and therefore the source of the Veteran's symptoms are not something observable by the naked eye.  

The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning and the January 2010 EMG report which found the source of the Veteran's symptoms to be related to his cervical spine issues and/or carpal tunnel syndrome.  

Given that the Board has found the unfavorable November 2008 VA medical opinion and January 2010 EMG report to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.  


REMAND

First, the Veteran testified that his daily activities include taking his wife or son to the store or to work and then returning to bed for the rest of the day.  Testimony from the Veteran's wife and his friend indicate that the Veteran is extremely despondent.  The Veteran also testified that one of his providers recommended that he be evaluated for inpatient treatment.  The Veteran was last afforded a VA examination in May 2012.  It appears that his symptoms have worsened since his last examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Second, the Veteran contends that his PTSD symptoms prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, the claims for entitlement to an increased rating for PTSD and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeal.

Third, in June 2009, the Veteran submitted a VA Form 21-4138 which indicated that he underwent an "EMG at ANI for neuropathy on legs" which could possibly refer to an electromyography at the Arizona Neurological Institute.  Further, a December 2009 VA neurology consultation indicates that the Veteran reported having an EMG and nerve conduction studies on his lower extremities, but not upper extremities, at a private provider.  There are no records from ANI associated with the claims folder.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since December 2012 and associate them with the claims file.

2.  Contact the Veteran and request that he provide or authorize the release of records from Arizona Neurological Institute and any other private facility where the Veteran has been assessed or treated for lower extremity pains.  See June 2009 VA Form 21-4138.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  
The examiner should also indicate the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

4.  If, and only if, the medical records from the Arizona Neurological Institute, reveal that the Veteran has a diagnosis of peripheral neuropathy of the lower extremities, schedule the Veteran for a VA examination to determine the etiology of the peripheral neuropathy of the lower extremities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinions.  The examiner is asked to offer opinions as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that any peripheral neuropathy of the lower extremities is caused by the Veteran's service-connected diabetes mellitus.

(b)  Whether it is at least as likely as not that any peripheral neuropathy of the lower extremities is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected diabetes mellitus.

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's peripheral neuropathy of the lower extremities found prior to aggravation; and
ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

5.  Ensure the development outlined above has been accomplished, that the examination report is adequate and arrange for any further development.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


